COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

  JOHN BARFIELD AND TANA                           §
  BARFIELD, WIFE, INDIVIDUALLY,                                    No. 08-17-00059-CV
  AND JOHN BARFIELD AND TANA                       §
  BARFIELD AS NEXT FRIENDS OF C.                                     Appeal from the
  B. AND K. B., MINOR CHILDREN,                    §
                                                                   109th District Court
                     Appellants,                   §
                                                                of Andrews County, Texas
  v.                                               §
                                                                       (TC# 19145)
  SANDRIDGE ENERGY, INC., AND                      §
  JOSE “PEPE” SAENZ,

                     Appellees.

                                         JUDGMENT

         The Judgment issued by the Court on December 6, 2019 is withdrawn and the following is

the Judgment of the Court.

         The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment granting traditional and no-evidence summary judgment in favor of

Appellee Saenz. We therefore affirm the portion of the trial court’s judgment in favor of Appellee

Saenz.

         We further conclude there was error in the trial court’s order granting traditional and no-

evidence summary judgment in favor of Appellee SandRidge Energy, Inc. We therefore reverse

that portion of the trial court’s judgment in favor of Appellee SandRidge Energy, Inc. and remand
the cause to the trial court for further proceedings, in accordance with this Court’s opinion. We

further order that Appellants recover from Appellee SandRidge Energy, Inc. all costs of this

appeal, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF MARCH, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.
Alley, C.J., dissenting




                                                  2